                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

  UNITED STATES OF AMERICA                          §
                                                    §
                                                    §          CASE NO. 6:20-CR-22-JCB
  vs.                                               §
                                                    §
                                                    §
  PAUL EUGENE LANTRIP (1)                           §

                         REPORT AND RECOMMENDATION
                     ON REVOCATION OF SUPERVISED RELEASE

        On May 6, 2021, the Court held a final revocation hearing on a Petition for Warrant or

Summons for Offender under Supervision. The Government was represented by Assistant United

States Attorney Lucas Machicek. Defendant was represented by Assistant Federal Defender Matt

Millslagle.

                                          Background

        After pleading guilty to the offense of Possession of a Firearm by a Convicted Felon and

Aiding and abetting, a Class C felony, Defendant Paul Eugene Lantrip was sentenced on February

23, 2007 by United States District Judge Sammuel Ray Cummings, Northern District of Texas.

The offense carried a statutory maximum imprisonment term of 10 years.             The guideline

imprisonment range, based on a total offense level of 21 and a criminal history category of V, was

70 to 87 months. Defendant was sentenced to 87 months of imprisonment to be followed by a 3-

year term of supervised release. Defendant’s supervision is subject to the standard conditions of

release, plus special conditions to include drug testing and treatment and DNA collection.

        Defendant completed his term of imprisonment and started his term of supervised release

on March 22, 2018. Defendant’s supervision was transferred to this district on March 26, 2020.




                                                1
                                                  Allegations

         In the Petition seeking to revoke Defendant’s supervised release, filed on April 1, 2020,

United States Probation Officer Ben Sanders alleges that Defendant violated the following

conditions of supervised release:

           1. Allegation 1 (mandatory condition): The defendant shall not commit another
              federal, state, or local crime. It is alleged that Defendant committed the offense of
              Evading Arrest or Detention, a State Jail felony, in Tyler, Texas, on February 28, 2020.

           2. Allegation 2 (standard condition 7): The defendant shall refrain from excessive
              use of alcohol and shall not purchase, possess, use, distribute, or administer any
              controlled substance or any paraphernalia related to any controlled substances,
              except as prescribed by a physician. It is alleged that Defendant submitted a urine
              specimen on February 19, 2020 that tested positive for cocaine. It is also alleged that
              Defendant subsequently admitted to using the illicit substance several days prior.


                                                Applicable Law

         According to 18 U.S.C. § 3583(e)(3), the Court may revoke the term of supervised release

and require a Defendant to serve in prison all or part of the term of supervised release without

credit for the time previously served under supervision, if it finds by a preponderance of the

evidence that Defendant violated a term of supervised release. Supervised release shall be revoked

upon a finding of a Grade A or B supervised release violation. U.S.S.G. § 7B1.3(a)(1). In the

present case, Defendant’s original offense of conviction was a Class C felony. Accordingly, the

maximum imprisonment sentence that may be imposed is 2 years of imprisonment. 18 U.S.C. §

3583(e).

         Evidence of drug use is sufficient to support a finding of possession of a controlled

substance within the meaning of 18 U.S.C. § 3583(g). See U.S. v. Smith, 978 F.2d 181 (5th Cir.

1992).     Under the Sentencing Guidelines, which are non-binding, 1 if the Court finds by a


1
 The United States Sentencing Guidelines as applied to revocations of supervised release “have always been non-
binding, advisory guides to district courts in supervised release revocation proceedings.” United States v. Brown,
122 Fed.Appx. 648, 2005 WL 518704, slip op. p.1 (citing United States v. Davis, 53 F.3d 638, 642 (5th Cir. 1995));

                                                         2
preponderance of the evidence that Defendant violated his conditions of supervised release by

committing the offense of Evading Arrest or Detention or using and thereby possessing cocaine as

alleged in the petition, he is guilty of a Grade B violation. U.S.S.G. § 7B1.1(a). Defendant’s

original criminal history category was V. The guidelines provide that Defendant’s guideline range

for a Grade B violation is 18 to 24 months of imprisonment. If the Court finds that Defendant

violated his conditions of supervised release by submitting a urine specimen that tested positive

for cocaine as alleged in the petition, he is guilty of a Grade C violation. U.S.S.G. § 7B1.1(a).

With Defendant’s original criminal history category of V, the guidelines provide that Defendant’s

guideline range for a Grade C violation is 7 to 13 months of imprisonment.

                                                    Hearing

        On May 6, 2021, Defendant appeared for a final revocation hearing. Assistant United

States Attorney Lucas Machicek announced that Defendant and the Government reached an

agreement for Defendant to enter a plea of true to Allegation 2 of the petition and to jointly request

a sentence of 20 months of imprisonment with no further supervised release. After the Court

explained to Defendant his right to a revocation hearing, he waived his right to a revocation hearing

and entered a plea of “true” to Allegation 2 of the petition. Defendant requested a recommendation

to the Bureau of Prisons to confine him at FCC Pollock or, alternatively, FCI Texarkana.

                                         Findings and Conclusions

        I find that Defendant is competent and that his plea and waiver of the revocation hearing

was knowingly and voluntarily made. I accept Defendant’s plea and find by a preponderance of

the evidence that Allegation 2 of the petition is true. Defendant is guilty of a Grade B supervised

release violation. I further find and conclude that Defendant’s term of supervised release should


see also United States v. Mathena, 23 F.3d 87 (5th Cir. 1994) (policy statements contained in Chapter 7 of the
Sentencing Guidelines applicable to sentencing a defendant upon revocation of supervised release are advisory
only.).

                                                         3
be revoked and that he should be sentenced to 20 months of imprisonment with no further

supervised release. Any criminal history monetary penalties previously ordered in the final

judgment should be imposed in this revocation, with all payments collected credited towards

outstanding balances.

                                   RECOMMENDATION

       In light of the foregoing, it is recommended that Defendant’s plea of true to Allegation 2

of the petition be ACCEPTED and that Defendant’s term of supervised release be REVOKED.

It is further recommended that Defendant be sentenced to 20 months of imprisonment with no

further supervised release. Any criminal monetary penalties previously ordered in the final

judgment should be imposed in this revocation, with all payments collected credited towards

outstanding balances. It is finally recommended that the Court request the Bureau of Prisons to

designate Defendant to FCC Pollock or, alternatively, FCI Texarkana.

       Before the conclusion of the hearing, the undersigned announced the foregoing

recommendation and notified Defendant of his right to object to this Report and Recommendation

and to be present and allocute before being sentenced by the Court. Defendant waived those rights

and executed a written waiver in open court. The Government also waived its right to object to

the Report and Recommendation. It is therefore recommended that the Court revoke Defendant’s

supervised release and enter a Judgment and Commitment for him to be sentenced to 20 months

of imprisonment with no further supervised release.


         So ORDERED and SIGNED this 6th day of May, 2021.




                                               4
